Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered August 3, 1995, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he robbed the occupants of a grocery store at gun point is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
Contrary to the defendant’s contention, the court did not improvidently exercise its discretion in denying his motion to set aside the verdict (see, People v Suarez, 98 AD2d 678; People v Flores, 84 NY2d 184).
The defendant’s remaining contentions, including those in his pro se supplemental brief, are without merit. O’Brien, J. P., Ritter, Altman and McGinity, JJ., concur.